                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES W. BOWLIN, JR.,

Plaintiff,

v.                                                     Case No. 17-cv-972 JPG/RJD

JON TORBECK, TYLOR BUTTS,
BRYAN GLIDDEN, CHRIS SMITH,
FAYETTE COUNTY JAIL,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: July 2, 2019                     MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
